 



Exhibit 10.4
SYSCO CORPORATION
2004 CASH PERFORMANCE UNIT PLAN
(As amended and restated on November 8, 2007)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                    ARTICLE I   Purpose of the Plan     2    
 
                ARTICLE II   Definitions     2    
 
                ARTICLE III   Participation     6     3.1   Designation of
Participants     6     3.2   Awards     6    
 
                ARTICLE IV   Determination of Performance Goals     7     4.1  
Performance Period Determinations     7     4.2   Performance Goals     7    
 
                ARTICLE V   Payment     8     5.1   Determination of Performance
    8     5.2   Determination of Payment Amount     8     5.3   Payment of
Payment Amount     8     5.4   Overall Limitation Applicable to Covered
Employees     8    
 
                ARTICLE VI   Termination of Employment     8     6.1   In
General     8     6.2   Retirement     9     6.3   Death     9     6.4  
Disability     10    
 
                ARTICLE VII   Change of Control     10    
 
                ARTICLE VIII   Administration     10     8.1   In General     10
    8.2   Limitation of Liability     11     8.3   Compliance with Section 409A
    11    
 
                ARTICLE IX   Term; Withdrawal or Amendment     11     9.1  
Effective Date and Term     11     9.2   Withdrawal or Amendment     11    
 
                ARTICLE X   Miscellaneous     12     10.1   Beneficiaries     12
    10.2   Awards Non-Transferable     12     10.3   Withholding for Taxes    
12     10.4   Plan Funding     12     10.5   No Contract of Employment     12  
  10.6   No Right to Participate     12     10.7   Facilitation of Payments    
12     10.8   Addresses; Missing Recipients     13     10.9   Governing Law    
13     10.10   Successors     13     10.11   Third Parties     13     10.12  
Headings     13  





--------------------------------------------------------------------------------



 



SYSCO CORPORATION
2004 CASH PERFORMANCE UNIT PLAN
     WHEREAS, SYSCO Corporation sponsors and maintains the 2004 Mid-Term
Incentive Plan (the “Current Plan”); and
     WHEREAS, the American Jobs Creation Act of 2004 added Section 409A to the
Internal Revenue Code of 1986, as amended (the “Code”), and Section 409A of the
Code imposes certain restrictions on plans of non-qualified deferred
compensation, such as the Current Plan; and
     WHEREAS, the Compensation Committee of the Board of Directors of SYSCO
Corporation has determined that it is in the best interests of SYSCO Corporation
and current and former executives to amend and restate the Current Plan to
comply with Section 409A of the Code;
     WHEREAS, the Compensation Committee of the Board of Directors of SYSCO
Corporation desires to rename the Current Plan to the SYSCO Corporation 2004
Cash Performance Unit Plan.
     NOW, THEREFORE, SYSCO Corporation hereby adopts the SYSCO Corporation 2004
Cash Performance Unit Plan as follows:

 



--------------------------------------------------------------------------------



 



SYSCO CORPORATION
2004 CASH PERFORMANCE UNIT PLAN
ARTICLE I
Purpose of the Plan
     The purpose of the Plan is to increase stockholder value and to advance the
interests of the Company and its Subsidiaries by providing financial incentives
designed to attract, retain and motivate key employees of the Company.
ARTICLE II
Definitions
     When used in the Plan, the following terms shall have the following
meanings:
     “Award” shall mean the determination by the Committee that a Participant
should receive a given number of Performance Units, as evidenced by a document
of notification given a Participant at the time of such determination.
     “Board of Directors” means the Board of Directors of the Company.
     “Change of Control” means the occurrence of one or more events described in
paragraphs (i) through (iii), below.
          (i) Change in Ownership of the Company. A change in the ownership of
the Company shall occur on the date that any one person, or more than one person
acting as a group (within the meaning of paragraph (i)(D)), acquires ownership
of Company stock that, together with Company stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company.
               (A) If any one person or more than one person acting as a group
(within the meaning of paragraph (i)(D)) is considered to own more than 50% of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional Company stock by such person or persons shall not
be considered to cause a change in the ownership of the Company or to cause a
change in the effective control of the Company (within the meaning of paragraph
(ii) below).
               (B) An increase in the percentage of Company stock owned by any
one person, or persons acting as a group (within the meaning of paragraph
(i)(D)), as a result of a transaction in which the Company acquires its stock in
exchange for property, shall be treated as an acquisition of stock for purposes
of this paragraph (i).
               (C) The provisions of this paragraph (i) shall apply only to the
transfer

2



--------------------------------------------------------------------------------



 



or issuance of Company stock if such Company stock remains outstanding after
such transfer or issuance.
               (D) For purposes of this paragraph (i), persons shall be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase, or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in the Company and another entity with which the Company enters into
a merger, consolidation, purchase, or acquisition of stock, or similar business
transaction, such shareholder shall be considered to be acting as a group with
other Company shareholders prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation. Persons
shall not be considered to be acting as a group solely because they purchase or
own stock of the same corporation at the same time, or as a result of the same
public offering.
          (ii) Change in Effective Control of the Company.
               (A) A change in the effective control of the Company shall occur
on the date that either of (1) or (2) below occurs:
                    (1) Any one person, or more than one person acting as a
group (within the meaning of paragraph (ii)(D)), acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company; or
                    (2) A majority of members of the Board is replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the Board prior to the date of the appointment or
election.
               (B) A change in effective control of the Company also may occur
with respect to any transaction in which either of the Company or the other
corporation involved in a transaction experiences a Change of Control event
described in paragraphs (i) or (iii).
               (C) If any one person, or more than one person acting as a group
(within the meaning of paragraph (ii)(D)), is considered to effectively control
the Company (within the meaning of this paragraph (ii)), the acquisition of
additional control of the Company by the same person or persons shall not be
considered to cause a change in the effective control of the Company (or to
cause a change in the ownership of the Company within the meaning of paragraph
(i)).
               (D) For purposes of this paragraph (ii), persons shall be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase, or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in the Company and another entity with which the Company enters into
a merger, consolidation, purchase, or acquisition of stock, or similar business
transaction, such shareholder shall be considered to be acting as a group with
other Company shareholders only with respect to the ownership in the Company
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation. Persons

3



--------------------------------------------------------------------------------



 



shall not be considered to be acting as a group solely because they purchase or
own stock of the same corporation at the same time, or as a result of the same
public offering.
          (iii) Change in Ownership of a Substantial Portion of the Company’s
Assets. A change in the ownership of a substantial portion of the Company’s
assets shall occur on the date that any one person, or more than one person
acting as a group (within the meaning of paragraph (iii)(C)), acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value (within the meaning of paragraph (iii)(B)) equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions.
               (A) A transfer of the Company’s assets shall not be treated as a
change in the ownership of such assets if the assets are transferred to one or
more of the following:
                    (1) A shareholder of the Company (immediately before the
asset transfer) in exchange for or with respect to the Company stock;
                    (2) An entity, 50% or more of the total value or voting
power of which is owned, directly or indirectly, by the Company;
                    (3) A person, or more than one person acting as a group
(within the meaning of paragraph (iii)(C)) that owns, directly or indirectly,
50% or more of the total value or voting power of all of the outstanding stock
of the Company; or
                    (4) An entity, at least 50% of the total value or voting
power of which is owned, directly or indirectly, by a person described in
paragraph (iii)(A)(3).
               For purposes of this paragraph (iii)(A), and except as otherwise
provided, a person’s status is determined immediately after the transfer of
assets.
               (B) For purposes of this paragraph (iii), gross fair market value
means the value of all Company assets, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
               (C) For purposes of this paragraph (iii), persons shall be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase, or acquisition of assets, or
similar business transaction with the Company. If a person, including an entity
shareholder, owns stock in the Company and another entity with which the Company
enters into a merger, consolidation, purchase, or acquisition of stock, or
similar business transaction, such shareholder shall be considered to be acting
as a group with other Company shareholders only to the extent of the ownership
in the Company prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Persons shall not be
considered to be acting as a group solely because they purchase or own stock of
the same corporation at the same time, or as a result of the same public
offering.

4



--------------------------------------------------------------------------------



 



          (iv) Identification of Relevant Corporations. To constitute a Change
of Control hereunder, the Change of Control must relate to (A) the corporation
for which the Participant is performing services at the time of the Change of
Control, (B) the corporation that is liable for the payment of the deferred
compensation (or all corporations liable for the payment if more than one
corporation is liable), or (C) a corporation that is a majority shareholder of a
corporation identified in (A) or (B), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending with the corporation identified in (A) or (B).
For purposes of this paragraph (iv), a majority shareholder is a shareholder
owning more than 50% of the total fair market value and total voting power of
such corporation.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means the Compensation Committee of the Board of Directors, or
such other committee as the Board of Directors may designate to have primary
responsibility for the administration of the Plan.
     “Company” means SYSCO Corporation, a Delaware corporation.
     “Completed Fiscal Years” is defined in Section 6.3.
     “Covered Employee” means a “covered employee” within the meaning of
Section 162(m)(3) of the Code.
     “Disability” means a physical or mental condition that meets the
eligibility requirements for the receipt of disability income under the terms of
the disability income plan sponsored by the Company pursuant to which the
Participant is eligible for benefits.
     “Effective Date” is defined in Section 9.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fiscal Year” means, as determined in the sole discretion of the Committee,
a period used for purposes of measuring performance for purposes of this Plan
which is based as closely as possible on the fiscal year of the Company.
     “Participant” means an employee of the Company or any of its Subsidiaries
who is designated as a Participant by the Committee.
     “Payment Amount” means the total amount to be paid to a Participant with
respect to the Performance Units awarded to such Participant for a particular
Performance Period.
     “Payment Date” means a date determined by the Committee for purposes of
(i) making payment of amounts earned under this Plan and, (ii) in the event a
Participant elects to defer receipt of amounts earned under this Plan pursuant
to the terms of a deferred compensation plan sponsored by the Company, the date
such amounts are credited under the applicable deferred

5



--------------------------------------------------------------------------------



 



compensation plan. This date shall be no later than the last day of the fourth
month following completion of the respective Performance Period.
     “Performance Goals” means the performance goals established by the
Committee for each Performance Period pursuant to the Plan against which
performance will be measured.
     “Performance Period” means a period of no less than three Fiscal Years, as
determined by the Committee, during which the Performance Goals shall be
measured for purposes of determining the Payment Amount.
     “Performance Unit” means a unit of participation which shall constitute the
basis from which a Participant’s Payment Amount shall be determined with regard
to the Performance Goals established by the Committee.
     “Plan” means the SYSCO Corporation 2004 Cash Performance Unit Plan.
     “Retirement” means any termination of employment with the Company or a
Subsidiary as a result of retirement in good standing under established rules of
the Company then in effect.
     “Section 409A” means Section 409A of the Code. References herein to
“Section 409A” shall also include any regulatory and other interpretive
authority promulgated by the Treasury Department or the Internal Revenue Service
under Section 409A of the Code.
     “Specified Employee” means a “specified employee” as defined in
Section 409(A)(a)(2)(B)(i) of the Code.
     “Subsidiary” means (i) any entity in which the Company, directly or
indirectly, owns more than 50% of the vote or value of the equity interests
issued by such entity, and (ii) any other entity designated by the Committee as
a “Subsidiary” for purposes of this Plan.
     “Unit Value” means the per unit amount that is used for purposes of
determining the Payment Amount to be made to Participants in respect of
Performance Units awarded under the Plan.
ARTICLE III
Participation
     3.1 Designation of Participants. The Committee shall determine and
designate from time to time those employees of the Company and its Subsidiaries
who are to be granted Performance Units (and who thereby become Participants)
and the number of Performance Units to be granted to each Participant.
     3.2 Awards. Performance Units shall be granted by the Committee by a
written notification to Participants evidencing the Award in such form as the
Committee shall approve, which notification shall comply with and be subject to
the terms and conditions of this Plan.

6



--------------------------------------------------------------------------------



 



Further Performance Units may be granted by the Committee from time to time to
Participants, so long as this Plan shall continue in full force and effect.
ARTICLE IV
Determination of Performance Goals
     4.1 Performance Period Determinations.
          (a) In General. Within the first 90 days of each Performance Period,
the Committee, in its sole discretion, shall (a) establish for that Performance
Period (i) the beginning and ending dates, and the Fiscal Years, for the
Performance Period, (ii) the Payment Date for the Performance Period, (iii) the
Performance Goals for each Participant, (iv) the method for evaluating
performance for the Performance Period, and (v) the method for determining Unit
Value and the Payment Amount for each Participant, and (b) designate the number
of Performance Units to be granted to each Participant.
          (b) Adjustments for Long Fiscal Years. If established in writing by
the Committee within the first 90 days of the Performance Period, the Committee
may make any adjustments it determines appropriate for purposes of measuring
performance where the fiscal year of the Company and/or its Subsidiaries is
greater than 52 weeks, including, without limitation, proration of results
between fiscal years.
     4.2 Performance Goals. The Performance Goals established by the Committee
for a Performance Period may include any one or more of several criteria, such
as, but not limited to, return on capital employed, sales growth, market share,
margin growth, return on equity, total shareholder return, increase in net
after-tax earnings per share, increase in operating pre-tax earnings, operating
profit or improvements in operating profit, improvements in certain asset or
financial measures (including working capital and the ratio of sales to net
working capital), reductions in certain costs (including reductions in
inventories or accounts receivable or reductions in operating expenses), net
earnings, pre-tax earnings or variations of income criteria in varying time
periods, economic value added, or general comparisons with other peer companies
or industry groups or classifications with regard to one or more of these
criteria. The Performance Goals may be based on the performance of the Company
generally, the performance of a particular Subsidiary, division or business
unit, or the performance of a group of Subsidiaries, divisions or business
units. The relative weights of the criteria that comprise the Performance Goals
shall be determined by the Committee in its sole discretion. In establishing the
Performance Goals for a Performance Period, the Committee may establish
different Performance Goals for individual Participants or groups of
Participants.

7



--------------------------------------------------------------------------------



 



ARTICLE V
Payment
     5.1 Determination of Performance. After the end of each Performance Period,
the performance of the Company and its Subsidiaries will be determined by the
Company and approved by the Committee for each Performance Goal. The Committee
shall certify in writing to each Participant the degree of achievement of each
Performance Goal based upon the actual performance results for the Performance
Period.
     5.2 Determination of Payment Amount. After the end of each Performance
Period, the Payment Amount for each Participant for such Performance Period
shall be calculated by the Company and certified by the Committee based upon the
level of performance achieved by the Company and its Subsidiaries for each
Performance Goal applicable to such Participant for the Performance Period, as
determined in accordance with Section 5.1.
     5.3 Payment of Payment Amount. The Payment Amount payable to Participants
under this Plan shall be paid solely in cash and shall be paid on or before the
Payment Date; provided, however, that subject to the requirements of the
applicable deferred compensation plan and such other rules and requirements as
the Committee may from time to time prescribe, the Committee may allow a
Participant to defer receipt of all or a portion of the Payment Amount if
permitted under the terms of the deferred compensation plan sponsored by the
Company in which the Participant is eligible to participate.
     5.4 Overall Limitation Applicable to Covered Employees. Notwithstanding any
other provision in this Plan to the contrary, in no event shall any Covered
Employee be entitled to a payment in respect of any Performance Period in excess
of one percent (1%) of the Company’s earnings before income taxes as publicly
disclosed in the “Consolidated Results of Operations” section of the Company’s
annual report to the Securities and Exchange Commission on Form 10-K for the
Fiscal Year ended immediately before the Payment Date applicable to such
Performance Period.
ARTICLE VI
Termination of Employment
     If a Participant’s employment is terminated before the end of the
Performance Period, the treatment of the Performance Units awarded with respect
to such Performance Period will be as follows:
     6.1 In General. If, before the end of the Performance Period, the
Participant’s employment terminates for any reason other than for the reasons
described in Sections 6.2 through 6.4, the Participant’s Performance Units shall
be canceled, and the Participant shall receive no payment under this Plan in
respect of such Performance Units. If a Participant’s employment terminates
after the end of the Performance Period but before the Payment Date, the
Participant (or the Participant’s designated beneficiary in the case of death)
shall be paid the

8



--------------------------------------------------------------------------------



 



Payment Amount with respect to such Performance Period as determined under
Article V hereof on the Payment Date.
     6.2 Retirement. Subject to compliance with the conditions outlined below,
if, during the Performance Period, a Participant’s employment terminates by
reason of Retirement, the Payment Amount for such Performance Period shall be
paid on the Payment Date for such Performance Period; provided, however, that if
such Participant is a Specified Employee, the Payment Amount shall not be paid
to the Participant until the later of six months following the date of
Retirement or the Payment Date with respect to the applicable Performance
Period, but only to the extent that making such Payment Amount would result in a
violation of Section 409A. The Participant’s Payment Amount with respect to such
Performance Period shall be determined by taking into account the actual
performance of the Company and/or its Subsidiaries for the entire Performance
Period; provided, however, that the Company reserves the right to cancel such
Performance Units if the Participant, prior to the end of the applicable
Performance Period, (i) performs any services, whether as an employee, officer,
director, agent, independent contractor, partner or otherwise, for a competitor
of the Company or any of its affiliates without the consent of the Company, or
(ii) takes any other action, including, but not limited to, interfering with the
relationship between the Company or any of its affiliates and any of its
employees, clients or agents, which is intended to damage or does damage to the
business or reputation of the Company.
     6.3 Death. If a Participant dies during the Performance Period, the number
of Performance Units awarded to the Participant will be reduced by multiplying
the number of Performance Units initially awarded to the Participant by a
fraction, the numerator of which is the number of full months in the Performance
Period during which the Participant was an active employee of the Company or a
Subsidiary and the denominator of which is the number of months in the
Performance Period. A partial month worked shall be counted as a full month if
the Participant is an active employee for 15 days or more in that month. The
Payment Amount to be paid to the Participant’s beneficiaries based on the
resulting reduced number of Performance Units shall be determined as follows:
          (a) If the Participant’s death occurs after the end of one or more
Fiscal Years during the Performance Period but within six months or less of the
beginning of a Fiscal Year, the Payment Amount shall be determined using the
actual performance of the Company and/or its Subsidiaries for each completed
Fiscal Year prior to the Participant’s death (the “Completed Fiscal Years”);
          (b) If the Participant’s death occurs more than six months after the
start of a Fiscal Year included in the Performance Period but prior to the end
of a Fiscal Year during such Performance Period, the Payment Amount shall be
determined (i) using the actual performance of the Company for each Completed
Fiscal Year, if any, and (ii) using the actual performance of the Company and/or
its Subsidiaries for the Fiscal Year in which the Participant dies; or
          (c) If the Participant’s death occurs six months or less after the
start of the Performance Period, the Payment Amount for the Performance Units
granted with respect to such Performance Period shall be zero. The Payment
Amount determined pursuant to this

9



--------------------------------------------------------------------------------



 



Section 6.3 shall be paid to the Participant’s designated beneficiary as soon as
practicable following the determination of the Payment Amount.
     6.4 Disability. If, before the end of the Performance Period, a
Participant’s employment is terminated as a result of Disability, the Payment
Amount for such Performance Period shall be paid on the Payment Date for such
Performance Period, and the Participant’s Payment Amount with respect to such
Performance Period shall be determined by taking into account the actual
performance of the Company and/or its Subsidiaries for the entire Performance
Period.
ARTICLE VII
Change of Control
     If a Change of Control has occurred during a Performance Period, the
Participant’s Performance Units awarded with respect to such Performance Period
shall be considered vested, and the Payment Amount shall be paid to the
Participant within 90 days after the date of the Change of Control. For purposes
of this Article VII, the Payment Amount to be made to each Participant shall be
the maximum amount that could be paid to such Participant with respect to the
Participant’s Performance Units for such Performance Period assuming the highest
level of performance is achieved.
ARTICLE VIII
Administration
     8.1 In General. The Plan shall be administered under the supervision and
direction of the Committee or its designees, as applicable. In administering the
Plan, the Committee will determine the Participants and the number of
Performance Units to be granted to individual Participants, establish
appropriate Fiscal Years, Performance Periods and Performance Goals as bases for
payments under the Plan, establish the methods and procedures for measuring
performance, and determine the Payment Date and methods and procedures for
payment of Awards under the Plan. Further, the Committee may, from time to time,
change or waive requirements of the Plan, or outstanding Performance Units, to
conform with the law, to meet special circumstances not anticipated or covered
in the Plan, or to carry on successful operation of the Plan, and in connection
therewith, the Committee or its designee shall have the full power and authority
to:
          (a) Prescribe, amend and rescind rules and regulations relating to the
Plan, or outstanding Performance Units, establish procedures deemed appropriate
for the Plan’s administration, and make any and all other determinations not
herein specifically authorized which may be necessary or advisable for its
effective administration;
          (b) Make any amendments to or modifications of the Plan which may be
required or necessary to make the Plan set forth herein comply with the
provisions of any laws, federal or state, or any regulations issued thereunder,
and to cause the Company at its expense to

10



--------------------------------------------------------------------------------



 



take any action related to the Plan which may be required under such laws or
regulations; and
          (c) Contest on behalf of Participants or the Company, at the expense
of the Company, any ruling or decision on any issue related to the Plan, and
conduct any such contest and any resulting litigation to a final determination,
ruling or decision.
     Notwithstanding anything herein to the contrary, the Committee may, unless
otherwise prohibited from doing so by the Board of Directors or such committee’s
charter, delegate any Plan related function it may deem necessary or appropriate
to employees of the Company or its Subsidiaries or to third parties.
     Nothing herein shall be deemed to authorize, and the Committee will have no
discretion, to alter or amend the Performance Goals or the specific Performance
Goals of Awards under the Plan with respect to “named executives” (as that term
is defined in Section 402(a)(3) of Regulation S-K) and Covered Employees after
they have been approved by the Committee or communicated to Participants,
whichever shall occur later in time.
     8.2 Limitation of Liability. No member of the Committee shall be liable for
any act, omission, or determination taken or made in good faith with respect to
the Plan or any Awards made hereunder, and the members of the Committee shall be
entitled to indemnification, defense and reimbursement by the Company in respect
of any claim, loss, damage, or expenses (including attorneys’ fees and expenses)
arising therefrom to the full extent permitted by law and as provided for in the
bylaws of the Company or under any directors’ and officers’ liability or similar
insurance coverage or any indemnification agreement that may be in effect from
time to time. The Company reserves the right to select counsel to defend any
litigation covered by this Section 8.2.
     8.3 Compliance with Section 409A. The Plan (i) is intended to comply with,
(ii) shall be interpreted and its provisions shall be applied in a manner that
is consistent with, and (iii) shall have any ambiguities therein interpreted, to
the extent possible, in a manner that complies with Section 409A.
ARTICLE IX
Term; Withdrawal or Amendment
     9.1 Effective Date and Term. The Plan has been adopted by the Board of
Directors effective as of September 3, 2004 (the “Effective Date”). The term of
the Plan shall continue until the fifth anniversary of the Effective Date,
unless sooner terminated by the Board; provided, however, that such termination
must comply with the requirements of Section 409A. No new Awards may be made
after the termination of the Plan, but termination of the Plan shall not affect
outstanding Awards.
     9.2 Withdrawal or Amendment. The Company’s Board of Directors or the
Committee may at any time withdraw or amend the Plan, except that there shall be
no withdrawal or amendment which shall adversely affect Awards theretofore
granted.

11



--------------------------------------------------------------------------------



 



ARTICLE X
Miscellaneous
     10.1 Beneficiaries. Each Participant may designate a beneficiary or
beneficiaries to receive, in the event of such Participant’s death, any payments
remaining to be made to the Participant under the Plan. Each Participant shall
have the right to revoke any such designation and to redesignate a beneficiary
or beneficiaries by written notice to the Company to such effect. If any
Participant dies without naming a beneficiary or if all of the beneficiaries
named by a Participant predecease the Participant, then any amounts remaining to
be paid under the Plan shall be paid to the Participant’s estate.
     10.2 Awards Non-Transferable. Any rights of a Participant under this Plan,
and in or to an Award, shall be personal in nature and may not be assigned or
transferred (other than a transfer by will or the laws of descent and
distribution). Any attempted assignment or transfer of the Award shall be null
and void and without effect.
     10.3 Withholding for Taxes. The Company or its Subsidiaries shall have the
right to deduct from all payments under the Plan any federal, state, or local
taxes required by law to be withheld with respect to such payments.
     10.4 Plan Funding. The Plan shall at all times be unfunded and no provision
shall at any time be made with respect to segregating any assets of the Company
or its Subsidiaries for payment of any benefits under the Plan. The right of a
Participant to receive payment under the Plan shall be an unsecured claim
against the general assets of the Company or its Subsidiaries, and neither the
Participant nor any other person shall have any rights in or against any
specific assets of the Company or its Subsidiaries. The Company and its
Subsidiaries may establish a reserve of assets to provide funds for payments
under the Plan.
     10.5 No Contract of Employment. The existence of this Plan, as in effect at
any time or from time to time, or any grant of Performance Units under the Plan
shall not be deemed to constitute a contract of employment between the Company,
or its Subsidiaries, and any employee or Participant, nor shall it constitute a
right to remain in the employ of the Company or its Subsidiaries.
     10.6 No Right to Participate. Except as provided in Articles III and IV, no
Participant or other employee shall at any time have a right to be selected for
participation in the Plan, despite having previously participated in an
incentive or bonus plan of the Company or its Subsidiaries.
     10.7 Facilitation of Payments. Notwithstanding anything else in this Plan
to the contrary, in the event that a payment is due to an employee, or former
employee (or a beneficiary thereof), under this Plan and the recipient is a
minor, mentally incompetent, or otherwise incapacitated, such payment shall be
made to the recipient’s legal representative, or guardian. If there is no such
legal representative, or guardian, the Committee, in its sole discretion, may

12



--------------------------------------------------------------------------------



 



direct that payment be made to any person the Committee, in its sole discretion,
believes, by reason of a family relationship, or otherwise, will apply. Upon
such payment, for the benefit of the recipient, the Company and each of its
Subsidiaries shall be fully discharged of all obligations therefor.
     10.8 Addresses; Missing Recipients. A recipient of any payment under this
Plan who is not a current employee of the Company, or its Subsidiaries, shall
have the obligation to inform the Company of his or her current address, or
other location to which payments are to be sent. Neither the Company nor its
Subsidiaries shall have any liability to such recipient, or any other person,
for any failure of such recipient, or person, to receive any payment if it sends
such payment to the address provided by such recipient by first class mail,
postage paid, or other comparable delivery method. Notwithstanding anything else
in this Plan to the contrary, if a recipient of any payment cannot be located
within 120 days following the date on which such payment is due after reasonable
efforts by the Company or its Subsidiaries, such payments and all future
payments owing to such recipient shall be forfeited without notice to such
recipient. If, within two years (or such longer period as the Committee, in its
sole discretion, may determine), after the date as of which payment was
forfeited (or, if later, is first due), the recipient, by written notice to the
Company, requests that such payment and all future payments owing to such
recipient be reinstated and provides satisfactory proof of their identity, such
payments shall be promptly reinstated. To the extent the due date of any
reinstated payment occurred prior to such reinstatement, such payment shall be
made to the recipient (without any interest from its original due date) within
90 days after such reinstatement.
     10.9 Governing Law. The laws of the State of Delaware (excluding its
principles relating to conflicts of laws) shall govern the Plan.
     10.10 Successors. All obligations of the Company and its Subsidiaries under
the Plan shall be binding upon and inure to the benefit of any successor to the
Company or such Subsidiary, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise.
     10.11 Third Parties. Nothing expressed or implied in this Plan is intended
or may be construed to give any person other than eligible Participants any
rights or remedies under this Plan.
     10.12 Headings. Section and other headings contained in this Plan are for
reference purposes only, and are not intended to describe, interpret, define, or
limit the scope, extent or intent of the provisions of the Plan.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this document as of the
Effective Date

            SYSCO CORPORATION
      By:   /s/ Michael C. Nichols        Name:   Michael C. Nichols       
Title:   Sr. Vice President, General Counsel and Secretary     

14